Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 26 after “weighted by” -- “the” -- has been replaced with “a”.
Claim 9, line 1 after “wherein, the” -- “at least one metric” -- has been replaced with “one or more metrics”.
Claim 10, line 1 after “sensor, the” -- “at least one metric” -- has been replaced with “one or more metrics”.
Claim 15, line 5 after “from” -- “a” -- has been replaced with “the”.
Claim 15, line 5 after “signals,” -- “an” -- has been replaced with “the”.
Claim 16, line 6 after “network of” -- “the” -- has been replaced with “a”.
Claim 21, line 2 after “position of” -- “a” -- has been replaced with “the”.
Claim 21, line 3 after “signals from” -- “a” -- has been replaced with “the”.

Claim 21, line 5 after “sensor and” -- “an” -- has been replaced with “the”.
Claim 22, line 4 after “network of” -- “the” -- has been replaced with “a”.
Claim 30, line 1 after “wherein the” -- “at least one metric” -- has been replaced with “one or more metrics”.

IDS 06/22/21 has been considered. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the PTAB reversed 112 rejection. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793